Citation Nr: 0929932	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for disability 
manifested by blisters on hands and feet, to include as 
secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 
1971.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that, in relevant part, granted service 
connection for PTSD and denied service connection for 
bilateral hearing loss, tinnitus, and blisters on hands and 
feet.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this appeal have been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; and there is no 
indication that there is evidence pertinent to these claims 
that was not obtained.

2.  There is no evidence of treatment for hearing loss of 
either ear during service and no hearing loss disability was 
noted upon separation from service; post-service medical 
records do not document bilateral hearing loss until many 
years post-service; and the competent medical evidence of 
record is against a finding that a current bilateral hearing 
loss disability is related to service, to include acoustic 
trauma incurred during service.

3.  The competent medical evidence of record is against a 
finding that the Veteran's current tinnitus is attributable 
to service, to include acoustic trauma incurred during 
service.

4.  There is no medical evidence of record of a current skin 
disability during the appeal period, to include a disease 
manifested by blisters on the hands and feet or a diagnosis 
of porphyria cutanea tarda (PCT).


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, and sensorineural hearing loss 
disability many not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  Service connection for disability manifested by blisters 
on hands and feet, to include as secondary to herbicide agent 
exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  The 
Veteran was issued a VCAA notification letter in April 2005 
in which he was informed about the information and evidence 
not of record that is necessary to substantiate his claims 
adjudicated on the merits in this decision; the information 
and evidence that VA will seek to provide; and the 
information and evidence he is expected to provide.  In 
addition, a March 2006 letter provided notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued after the rating 
decision on appeal, and thus was not timely.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
January 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Neither the Veteran, nor his representative, has indicated 
any prejudice caused by this timing error; the Board finds no 
basis for finding prejudice against the Veteran's appeal of 
the issue adjudicated in this decision.  Regardless, such 
notice is not critical unless service connection is granted.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has not identified 
treatment by private clinicians and there is not evidence of 
VA treatment since the filing of the current claim.  His 
service treatment records are of record and he was provided 
VA audiology and ear disease examinations.  Although the 
representative indicated that the negative opinion offered in 
the ear disease examination report is inadequate, citing to 
the examiner's opinion that hearing loss secondary to noise 
exposure or acoustic trauma occurs at the time of exposure, 
not years later, the Board notes the examiner also provided a 
more likely etiology for the disability.  In the Board's 
view, this opinion is adequate and provides a competent, non-
speculative explanation regarding the etiology questions at 
hand.  Thus, there is no duty to provide another examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran was not provided a VA examination to determine 
the etiology of his claimed blister disability.  Under VA 
regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, there is no medical evidence of a current skin 
disability to include one manifested by blisters on the hands 
and feet.  There is no medical evidence indicating a 
connection between a claimed skin disability and service, to 
include presumed exposure to an herbicide agent.  In these 
circumstances, the Board finds that there is no duty to 
provide a VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In his October 2005 notice of disagreement letter, the 
Veteran wrote that he filed a claim for "Agent Orange 
Exposure" after discharge from service and was seen by a VA 
doctor in Seattle Washington and was informed that 
"everything to do with Agent Orange was tied up in court."  
He indicated that he never received any further information 
and was told that his records were destroyed by fire where 
they were stored.  He did not indicate whether any disability 
was diagnosed.

The Board first notes that there is no record on file of the 
Veteran being told that his records were destroyed by fire 
and his service treatment records are associated with the 
claims file.  Further, record does contain a December 1975 
record that notes VA received an application for medical 
treatment and a January 1976 record that notes that no claim 
was filed for service-connected conditions.  There is no 
evidence, other that the Veteran's current statement, that he 
filed or was seen for Agent Orange exposure.  There is no 
support for the Veteran's statement that he was informed that 
relevant records have been destroyed.  Lastly, the Board 
notes that the claim based on Agent Orange exposure is denied 
primarily on the basis of no competent evidence of a current 
skin disability.  Under these circumstances, the Board finds 
a remand to search for the contended record of a VA Agent 
Orange examination is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated on the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations:  General Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Law and Regulations:  Bilateral Hearing Loss and Tinnitus

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the hearing loss became manifest 
to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Factual Background:  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus attributable to service.  Review of 
the record indicates that the Veteran received the Combat 
Infantry Badge (CIB), indicating that the Veteran engaged in 
combat during service.  In his October 2005 notice of 
disagreement, the Veteran detailed his exposure to acoustic 
trauma during service.  He noted that during explosions he 
was instructed to lie down and keep his mouth open to lessen 
the concussion on his ears, but still could not hear for 
several moments afterward.  The Veteran reported that the 
hearing test at the time of separation was no more than a 
formality and that "[e]ven if my ears were bleeding at the 
time [he] would have said [he] was fine so as not to delay 
[his] separation from service."  He indicated that in June 
2005 a staff physician, J. R. F, opined that current hearing 
loss and tinnitus were related to in-service noise 
exposure."

Review of the service treatment records reveals no complaints 
or treatment for hearing loss.  The Board notes that the 
service treatment records include two undated audiogram 
graphs that are not appended to any interpretation by a 
clinician/audiologist.  However, service enlistment 
examination in June 1969 showed pure tone thresholds, in 
decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
-5
LEFT
-5
-5
-5
-10
-5

Also of record is the November 1971 medical examination.  
Audiometric testing showed the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10
Readings were not taken at 3000 Hertz.  In the report of 
medical history completed by the Veteran at this time, he 
marked that he did not have a history of hearing loss or ear, 
nose, or throat trouble.

Pursuant to the Veteran's claim for service connection, the 
Veteran underwent VA examination in June 2005.  There is no 
earlier dated diagnosis of a hearing loss disability or 
complaint of tinnitus contained in a medical record.  In the 
audiological examination report, a clinician reported that 
following audiological testing results:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
15
25
45
LEFT
10
30
40
55
90

The Veteran had word recognition of 100 percent in the right 
ear and 92 percent in the left ear using the Maryland CNC 
Test.

In an accompanying VA ear disease examination report 
completed at this time, Dr. J. R. F. wrote that the Veteran 
indicated he served in the airborne infantry and in combat in 
Vietnam.  He detailed that noise exposure consisted of 
demolition, gunfire, helicopters, and jet aircraft noise, and 
he reported that ear protection was not provided.  
Essentially no post-service noise exposure was reported.  The 
Veteran indicated he had a long history of bilateral 
progressive hearing loss, which he believed had its onset 
while on active duty.  The Veteran also reported a long 
history of tinnitus, which had increased in loudness over the 
years.  The examiner reported that review of the service 
treatment records were negative for hearing loss and tinnitus 
incurred while on active duty.  The examiner found that the 
audiometric thresholds were normal at all frequencies tested 
at the time of separation from service.  Current diagnoses 
were bilateral sensorineural hearing loss and bilateral 
recurrent tinnitus.

Regarding etiology, the examiner wrote that although the 
Veteran felt strongly that he had a hearing loss incurred 
while on active duty, this was contradicted by the service 
medical records indicating normal audiometric thresholds at 
separation from service and no complaints of hearing loss or 
tinnitus noted at separation from service.  The examiner 
wrote that it should be noted that hearing loss secondary to 
noise exposure or acoustic trauma occurs at the time of 
exposure, not years later.  The examiner found that the most 
likely etiology of the current hearing loss and tinnitus 
would be age related factors (presbycusis).  The examiner 
added that there "would appear to be clear and convincing 
evidence of neither hearing loss nor tinnitus having been 
incurred while on active duty to rebut the veteran's 
statement of hearing loss having been incurred while on 
active duty."  The examiner concluded, that based on 
available evidence, it was his opinion that it was less 
likely than not that the Veteran's current hearing loss and 
tinnitus were related to in-service noise exposure."

Analysis:  Bilateral Hearing Loss and Tinnitus

The Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  The record indicates 
that the Veteran has a current bilateral hearing disability 
as defined by 38 C.F.R. § 3.385.  Tinnitus was also 
diagnosed.  However, for service connection to be warranted 
the evidence must show a nexus between these disabilities and 
the Veteran's service.  As noted above, a Veteran is entitled 
to the benefit of the doubt when there is an approximate 
balance of positive and negative evidence.  38 C.F.R. § 
3.102.  When a Veteran seeks benefits and the evidence is in 
relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted previously, the Veteran served in combat and 
received the CIB for such service.  In this regard, the Board 
highlights that a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  See 38 U.S.C.A. § 
1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). The 
provisions of 38 U.S.C.A. § 1154(b) do not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  In this case, exposure to excessive 
noise/acoustic trauma is conceded.  The evidence, however, 
must indicate that the current hearing loss disability is 
attributable to this excessive noise/acoustic trauma.

The service treatment records do not document a hearing loss 
or tinnitus disability, as the separation examination showed 
thresholds of 10 dB.  See 38 C.F.R. § 3.385; Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss").  

In this case, the only competent (medical) opinion of record 
is from Dr. J. R. F.  Although the Veteran indicated this 
doctor provided a positive opinion, the only opinion of 
record from this physician is the one outlined above, which 
finds that the Veteran's bilateral hearing loss and tinnitus 
are not attributable to service.  In the June 2005 VA 
examination report, the examiner considered the Veteran's 
reported history, the evidence of record including service 
treatment records and examinations, and current examination 
finding.  He provided a detailed rationale for his opinion, 
and indicated the likely etiology of the disability.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  In 
particular, the examiner indicated that the Veteran's current 
statement that he had a hearing loss in service was countered 
by the Veteran marking on the medical history report upon 
separation from service that he did not have a history of 
hearing loss.  Although the Veteran has indicated that the 
separation examination, in essence, was inadequate, the Board 
finds that the evidence does not support a finding that the 
audiometric results were inaccurate. 

To the extent that the Veteran contends that he has had a 
hearing loss and tinnitus disability since service 
constitutes an assertion of continuity of symptomatology (see 
38 C.F.R. § 3.303), his contention is outweighed by the 
absence of any contemporaneously recorded medical evidence 
indicative of these disabilities until the June 2005 VA 
examination, more than 33 years after separation from 
service.  As sensorineural hearing loss was not present 
within one year of service, such hearing loss may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's view, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service and tinnitus.  Id; Charles v. Principi, 16 Vet. App. 
370 (2002) (regarding lay testimony of tinnitus); see also, 
e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses).  However, he is not competent to provide 
an opinion as to what point in time he had a hearing loss 
disability as defined by 38 C.F.R. § 3.385, which is 
diagnosed on the basis of audiological test findings, or an 
opinion regarding the cause of his hearing loss or tinnitus.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, 
his opinion regarding the etiology of his hearing loss and 
tinnitus lacks probative value; it does not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, the only competent 
(medical) evidence of record is against the claim.  The 
Veteran has not submitted and the record does not contain any 
medical evidence to the contrary.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service treatment records do not show any 
hearing loss or tinnitus disability upon his separation from 
service, the record is devoid of contemporaneously recorded 
medical evidence of any complaints, clinical findings or test 
results indicative of hearing loss or tinnitus until decades 
post-service.  The gap of time of between service and the 
first medical evidence of a diagnosis of a hearing loss or 
complaint of tinnitus is, in itself, significant and it 
weighs against the Veteran's claims.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging 
that a disability was aggravated by service).

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Law and Regulations:  Blisters on the Hands and Feet

The Veteran asserts that he has blisters on the hands and 
feet due to presumed exposure in the Republic of Vietnam to 
the herbicide agent, Agent Orange.  He specifically 
identified the disability of PCT.  VA regulations provide 
that a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  Among the diseases listed are chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda (PCT).  Regulations further provide that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  See also 72 Fed. Reg. 
32,395 (June 12, 2007).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725,  
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

Factual Background:  Blisters on the Hands and Feet

As noted, the Veteran contends that he has blisters on his 
hands and feet that are attributable to service, to 
specifically include as due to exposure to Agent Orange.  
Based on the Veteran's service in Vietnam, he is presumed to 
have had such exposure.  Service treatment records include a 
May 1970 record of an infection of the second toe of the 
right foot.  There is no notation of blisters.  There is no 
documentation of additional treatment.  The November 1971 
separation report of medical history and report of medical 
examination do not document any skin disease, to include 
blisters.  The Veteran marked that he did not have a history 
of skin disease.  

In his October 2005 notice of disagreement, the Veteran wrote 
that "[s]ince returning [from Vietnam] my hands and feet 
have continued to blister" and was sure that this was due to 
herbicide exposure.  The Veteran indicated, in essence, that 
presumptive service connection should apply, noting the 
disability of PCT.

Analysis:  Blisters on the Hands and Feet

The Board finds that service connection for disability 
manifested by blisters on the hands and feet is not 
warranted.  The Board first notes that presumptive service 
connection is granted for certain skin disability based on 
presumed herbicide agent exposure.  Specifically, service 
connection is granted for chloracne or other acneform disease 
consistent with chloracne and PCT.  However, VA regulations 
provide that these disabilities must be manifested to a 
compensable degree within a year of last exposure.  In this 
case, there is no medical diagnosis of either of these 
disabilities at any time.  

There is a more fundamental reason for denial of service 
connection is this case.  There is no medical evidence of any 
skin diagnosis in any post-service record.  Regarding current 
treatment (since the filing of the claim on appeal), the 
Veteran has not indicated that such records exist.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board is cognizant that the Veteran contends that he has 
a current disability manifested by blisters on the hands and 
feet.  However, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation or diagnosis.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, although 
the Veteran is able to competently state that he currently 
has blisters, in the Board's judgment, he is not competent to 
provide an opinion regarding the etiology of these blisters 
or provide a specific skin diagnosis to include a diagnosis 
of PCT.  See Jandreau, supra.

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
disability manifested by blisters of the hands and feet must 
be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for disability manifested 
by blisters on hands and feet, to include as secondary to 
herbicide agent exposure, is denied.


REMAND

The Veteran asserts that his service-connected PTSD is more 
severe than contemplated by a 30 percent rating.  The claim 
for an increased rating stems from the grant of service 
connection, by way of the July 2005 rating decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Prior to 
adjudication of this issue upon the merits, however, 
additional development is required.  See 38 C.F.R. § 19.9.

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The relevant 
Rating Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Thus, the ratings assigned under the VA schedule are largely 
dependent upon the degree of occupational and social 
impairment.  

The Veteran has indicated that he has never received any 
psychiatric treatment for his PTSD.  Pursuant to the claim 
for service connection, however, the Veteran has undergone VA 
examinations in June 2005 (with July 2005 addendum) and 
December 2006.  Thus, the December 2006 VA examination report 
is the most recent record of file that evaluates the service 
connected disability.

In the Board's view, the December 2006 VA examination 
contains internal inconsistencies.  The examining 
psychologist noted that the Veteran reported he had no 
particular problems at work related to his Vietnam experience 
and he was only depressed "off and on."  In addition, the 
Veteran could not name any clear functional impairment of his 
marital and social life.  The examiner observed that the 
Veteran was "somewhat depressed and somber", and exhibited 
good social skills, comprehension, and concentration, yet he 
found the Veteran to be severely depressed, and that he 
"carries on with his life and tries to function the best 
that he can".  He also opined that the Veteran's PTSD was 
worse than his current rating.  For these reasons, the Board 
finds that the examiner's overall impression was not 
adequately explained by the findings of the examination, and 
a comprehensive VA examination would aid in the adjudication 
of this claim.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a 
comprehensive VA examination by a 
psychiatrist for the purpose of 
determining the current severity of the 
Veteran's PTSD.  The claims file should 
be sent to the examiner and the examiner 
should review the relevant evidence in 
the claims file.  Any tests deemed 
necessary should be accomplished and all 
findings should be reported in detail.  
The clinician must assign a GAF score 
for the Veteran's PTSD.

2.  Thereafter, the claim should be 
readjudicated (to include consideration 
of the possibility of "staged" ratings, 
if indicated by facts found).  If the 
benefit sought on appeal remains denied, 
the Veteran must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


